DECISION
The application of the above-named defendant for a review of the sentence of Four years for Receiving Stolen Property with 6 days jail time credit, imposed on February 2, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originality imposed.
The crime concerned may be punished by five years imprisonment, and if defendant’s prior felony convictions had been used against him, the sentence might have been for ten years. The prior felony convictions are at least the three and include two for burglary. In addition there is a criminal record of lesser offenses. Further, the original charge here was burglary. This was reduced to grand larceny and then to receiving stolen property. Also, defendant will be eligible for parole consideration in October, 1970, after being received February 3, 1970. Taking into account these matters and the presumption that the sentencing judge was correct in his determination, it appears that the sentence was proper, reasonable, and lenient in all respects.
This is a companion case to that of co-defendant Delness Sorensen this day decided with the same result.
SENTENCE REVIEW DIVISION
Philip C. Duncan, Chairman; Paul G. Hatfield, Jack D. Shanstrom.